DETAILED ACTION

Response to Arguments
In response to applicant's argument on Pages 5 & 6 that “neither Stormbom (US 5,075,816) nor Ichiro (JPH0210146A) contains any discussion relating to solving the problem of undesirable electrostatic capacitance value change caused by the presence of water drops”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Further, applicant argues on Page 6 that “neither Stormbom nor Ichiro contains any disclosure that discusses a relationship between the area of the upper electrode and a fixed electrode potential.”
The Examiner contends that the above argument is unclear. Specifically, in the claims, the relationship between the area of the upper electrode and a fixed electrode potential is unclear. Claim 1 recites, “wherein an area of the upper electrode is larger than an area of the lower electrode, and is smaller than an area of the first humidity sensing film; and wherein an electric potential of the substrate is fixed during operation.” These are two separate claim clauses of Claim 1. It is unclear how the 

Though Ichiro teaches depletion-type MOSFETs used to measure humidity, Ichiro does not explicitly teach in its Specification or Drawings a body/bulk/substrate electrode that fixes the substrate to particular electrical potential. Even though the source electrode is electrically connected to the substrate in depletion-type MOSFETs, the Examiner is making the rejection of the Claims clearer by introducing a new reference Harrison ("An Introduction to Depletion-mode MOSFETs"; Pub Date August 7, 2006; Planet Analog weblog) that explicitly teaches that a depletion-type MOSFET connects the source electrode and the body/bulk/substrate electrode to each other for both P-substrate and N-substrate MOSFETs. 
Based on the introduction of this new reference, the Examiner is making this Action a Non-Final Rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1, 2, 6, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stormbom (US Patent 5,075,816, Pub. Date December 24, 1991) in view of Ichiro (JPH0210146A, Pub. Date January 12, 1990) and further in view of Harrison ("An Introduction to Depletion-mode MOSFETs"; Pub Date August 7, 2006; Planet Analog weblog; <URL:https://www.planetanalog.com/an-introduction-to-depletion-mode-mosfets-2/?site=planetanalog#>; Also downloadable with images from <URL:https://www.aldinc.com/pdf/IntroDepletionModeMOSFET.pdf>, which was published on November 19, 2014).

    PNG
    media_image1.png
    273
    550
    media_image1.png
    Greyscale




Regarding Claim 1, Stormbom teaches:
A humidity sensor (Col[1:8-10] The present invention relates to a capacitive humidity sensor capable of being connected to a measurement device of dielectric factor.) comprising: 
a lower electrode (1, Fig 3, Col[3:11-12] a first conductive electrode 1) formed above a substrate (4, Fig 3, Col[3:46] substrate 4); 
a first humidity sensing film (3, Fig 3, Col[3:15] a layer 3 of dielectric material; Col[4:23-25] a dielectric layer, whose dielectric factor changes in proportion to the moisture content absorbed in the layer) covering the lower electrode (1, Fig 3); 
an upper electrode (2, Fig 3, Col[3:18] a second conductive electrode 2) formed above the first humidity sensing film (3, Fig 3), the upper electrode (2, Fig 3) having a predetermined opening pattern (7, Fig 2, Col[3:23-24] This approach produces a plurality of clefts 7 in the second electrode 2); and 
a second humidity sensing film (5, Fig 3, Col[3:28-33] a second dielectric layer 5 through which water vapour can diffuse to reach the first dielectric layer 3. Suitable materials for the second dielectric layer are, for instance, cellulose acetate and cross-linked polyvinyl pyrrolidone.) covering the upper electrode (2, Fig 3) and making contact with the first humidity sensing film (3, Fig 3) through openings (7, Fig 2) of the upper electrode (2, Fig 3), wherein 
an area (cross-sectional area as shown in Fig 3) of the upper electrode (2, Fig 3) is larger (the cross sectional area of upper electrode 2 is greater than a cross sectional area of lower electrode 1) than an area (cross-sectional area as shown in Fig 3) of the lower electrode (1, Fig 3), and is smaller (the cross sectional area of upper electrode 2 is smaller than the cross-sectional area of film 3) than an area (cross-sectional area as shown in Figure 3) of the first humidity sensing film (3, Fig 3); 

Stormbom does not teach:
an electric potential of the substrate is fixed during operation

However, Ichiro and Harrison teach:

    PNG
    media_image2.png
    387
    694
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    275
    225
    media_image3.png
    Greyscale

an electric potential of the substrate (Ichiro: 1, Fig 1, p[2] substrate 1) is fixed during operation (See explanation below).

While Ichiro teaches a depletion type MOSFET, Ichiro does not explicitly teach about the voltage of the substrate. The voltage of the substrate is determined by the voltage applied to a substrate electrode, which is also known as a body electrode or bulk electrode.
Harrison teaches on p[2]: "While their particular geometries are different, all FETs share the same terminal designations, i.e. “Gate”, “Source”, and “Drain”, but MOSFETs also have an extra terminal called the “Body” (a.k.a. “Bulk” or “Substrate”)." That is, Harrison teaches that unlike other kinds of FETs, MOSFETs have a body electrode. Thus, the MOSFET of Ichiro also has a body electrode.
Furthermore, Harrison teaches on p[2]: "For most practical purposes this (body electrode) can be considered as internally connected to the source (as is the case with CMOS devices and power MOSFETS). If the Body terminal is available separately, then for N-channel devices it should be connected to the most negative point in the circuit, or for P-channel devices, to the most positive point."

Thus, Ichiro and Harrison teach an electric potential of the substrate is fixed during operation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stormbom in view of Ichiro and Harrison by having an electric potential of the substrate is fixed during operation because by connecting the gate, source and body terminals together and using the transistor in a depletion mode, there can be a readout of an output voltage from the drain terminal that correlates to a particular capacitance value that is associated with a certain level of humidity as taught by Ichiro (p[5]).

Regarding Claim 2, Stormbom does not teach the limitations.
However, Ichiro and Harrison teach:
the upper electrode (Ichiro: 5, Fig 1, p[3] moisture permeable electrode) is electrically connected (See explanation with respect to Claim 1 and explanation below.) to the substrate (Ichiro: 1, Fig 1, p[3] semiconductor substrate 1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stormbom in view of Ichiro and Harrison by having the upper electrode is electrically connected to the substrate because by connecting the gate, source and body terminals together and using the transistor in a depletion mode, there can be a readout of an output voltage from the drain terminal that correlates to a particular capacitance value that is associated with a certain level of humidity as taught by Ichiro (p[5]).

Regarding Claim 6, Stormbom does not teach the limitations.
However, Ichiro and Harrison teach:
the substrate is formed of a p-type semiconductor (p[5] A MOS-type FET having… was formed on a P-type silicon semiconductor substrate; Figure 2 of Ichiro teaches the a P-type substrate, and an N-type channel between the source and drain electrodes.), and is grounded (See explanation of Claim 1, in which it is explained how the semiconductor substrate is connected to the ground reference voltage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stormbom in view of Ichiro and Harrison by having the substrate is formed of a p-type semiconductor substrate, and is grounded because by connecting the gate, source and body terminals together and using the transistor in a depletion mode, there can be a readout of an output voltage from the drain terminal that correlates to a particular capacitance value that is associated with a certain level of humidity as taught by Ichiro (p[5]).

Regarding Claim 7, Stormbom does not teach the limitations.
However, Ichiro and Harrison teach:
the substrate is formed of an n-type semiconductor (Ichiro: p[3] Generally, in order to make the operation state of the MOSFET a depletion type, it is necessary to form a channel in advance on the surface of the gate portion... Further, in the case of an N-type substrate, in order to form a P channel on the surface of the gate electrode, it is necessary to inject a very small amount of the same impurities used for forming the source and drain diffusion layers.), and is maintained at a positive electric potential (See explanation below).
Harrison teaches on p[2]: "If the Body terminal is available separately, then for N-channel devices it should be connected to the most negative point in the circuit, or for P-channel devices, to the most positive point."

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stormbom in view of Ichiro and Harrison by having the substrate is formed of an n-type semiconductor, and is maintained at a positive electric potential because by connecting the gate, source and body terminals together and using the transistor in a depletion mode, there can be a readout of an output voltage from the drain terminal that correlates to a particular capacitance value that is associated with a certain level of humidity as taught by Ichiro (p[5]).

Regarding Claim 10, Stormbom teaches:
A humidity sensor (Col [1:8-10] The present invention relates to a capacitive humidity sensor capable of being connected to a measurement device of dielectric factor.) comprising: 
a lower electrode (1, Fig 3, Col [3:11-12] a first conductive electrode 1) formed above a substrate (4, Fig 3, Col [3:46] substrate 4); 
a first humidity sensing film (3, Fig 3, Col [3:15] a layer 3 of dielectric material; Col [4:23-25] a dielectric layer, whose dielectric factor changes in proportion to the moisture content absorbed in the layer) covering the lower electrode (1, Fig 3); 
an upper electrode (2, Fig 3, Col [3:18] a second conductive electrode 2) formed above the first humidity sensing film (3, Fig 3), the upper electrode (2, Fig 3) having a predetermined opening pattern (7, Fig 2, Col [3:23-24] This approach produces a plurality of clefts 7 in the second electrode 2); and 
a second humidity sensing film (5, Fig 3, Col [3:28-33] a second dielectric layer 5 through which water vapour can diffuse to reach the first dielectric layer 3. Suitable materials for the second dielectric layer are, for instance, cellulose acetate and cross-linked polyvinyl pyrrolidone.) covering the upper electrode (2, Fig 3) and making contact with the first humidity sensing film (3, Fig 3) through openings (7, Fig 2) of the upper electrode (2, Fig 3), wherein 
an area (cross-sectional area as shown in Fig 3) of the upper electrode (2, Fig 3) is larger (the cross sectional area of upper electrode 2 is greater than a cross sectional area of lower electrode 1) than an area (cross-sectional area as shown in Fig 3) of the lower electrode (1, Fig 3), and is smaller (the cross sectional area of upper electrode 2 is smaller than the cross-sectional area of film 3) than an area (cross-sectional area as shown in Figure 3) of the first humidity sensing film (3, Fig 3); 

Stormbom does not teach:
an electric potential of the upper electrode is fixed during operation.

However, Ichiro and Harrison teach:
an electric potential of the upper electrode (5, Fig 1, p[2] gate electrode 5) is fixed during operation (See explanation below).

Ichiro teaches the MOSFET of Figure 1 being used as a depletion type MOSFET. Unlike an enhancement mode MOSFET, a depletion mode MOSFET is ON or CLOSED by default as taught on p[2]: "The operation state of the field effect transistor... is configured to be a depletion type in which current flows even when the voltage between the gate electrode and the source electrode is 0V." 
While Ichiro teaches a depletion type MOSFET, Ichiro does not explicitly teach about the voltage of the substrate. The voltage of the substrate is determined by the voltage applied to a substrate electrode, which is also known as a body electrode or bulk electrode.
Harrison teaches on p[2]: "While their particular geometries are different, all FETs share the same terminal designations, i.e. “Gate”, “Source”, and “Drain”, but MOSFETs also have an extra terminal called the “Body” (a.k.a. “Bulk” or “Substrate”)." That is, 
Furthermore, Harrison teaches on p[2]: "For most practical purposes this (body electrode) can be considered as internally connected to the source (as is the case with CMOS devices and power MOSFETS). If the Body terminal is available separately, then for N-channel devices it should be connected to the most negative point in the circuit, or for P-channel devices, to the most positive point."
In Figure 2 of Ichiro, the source electrode is connected to a ground terminal. Since the body electrode can be considered as internally connected to the source electrode, and the source electrode is connected to ground, then the substrate can be considered to be fixed at the ground reference voltage.
In Figure 1 of Ichiro, since the gate electrode is shorted to the source electrode, the gate electrode, which is the uppermost electrode, is also electrically connected and fixed to ground.
Thus, Ichiro and Harrison teach an electric potential of the upper electrode is fixed during operation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stormbom in view of Ichiro and Harrison by having an electric potential of the upper electrode is fixed during operation because 

Regarding Claim 11, Stormbom does not teach the limitations.
However, Ichiro and Harrison teach:
the electric potential of the upper electrode (5, Fig 1) is fixed to be equal (See explanation with Claim 10 above) to the electric potential (Ground potential, Fig 2) of the substrate (1, Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stormbom in view of Ichiro and Harrison by having the electric potential of the upper electrode is fixed to be equal to the electric potential of the substrate because by connecting the gate, source and body terminals together and using the transistor in a depletion mode, there can be a readout of an output voltage from the drain terminal that correlates to a particular capacitance value that is associated with a certain level of humidity as taught by Ichiro (p[5]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stormbom in view of Ichiro and further in view of Harrison and further in view of Tondokoro et al. (JP5547296B2, Pub. Date July 9, 2014, herein Tondokoro).
Stormbom, Ichiro and Harrison do not teach the limitations of the Claim.
However, Tondokoro teaches:
an opening (25, Fig 1b, p[3] opening 25) is formed in the first humidity sensing film (22, Fig 1b, p[3] moisture sensitive film 22), and the upper electrode (23, Fig 1b, p[3] upper electrode 23) is electrically connected to the substrate (10, Fig 1b, p[3] substrate 10) via the opening (25, Fig 1b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stormbom, Ichiro and Harrison in view of Tondokoro by having an opening is formed in the first humidity sensing film, and the upper electrode is electrically connected to the substrate via the opening because it allows external water molecules to be smoothly supplied to the moisture sensitive film and the moisture resistance of the upper electrode to be effectively improved as taught by Tondokoro (p[3]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stormbom in view of Ichiro and further in view of Harrison and further in view of Nakayama (JP 2000150892 A, Pub. Date May 30, 2000).
Stormbom teaches:
a humidity sensor (3, Fig 3)
Stormbom does not teach:
the upper electrode is electrically connected to the substrate 
However, Ichiro and Harrison teach:
the upper electrode is electrically connected to the substrate (See rejection of Claim 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stormbom in view of Ichiro and Harrison by having the upper electrode is electrically connected to the substrate because by connecting the gate, source and body terminals together and using the transistor in a depletion mode, there can be a readout of an output voltage from the drain terminal that correlates to a particular capacitance value that is associated with a certain level of humidity as taught by Ichiro (p[5]).

Stormbom, Ichiro and Harrison do not teach:
the upper electrode is electrically connected to the substrate outside the humidity sensor
However, Nakayama teaches:
the upper electrode (5, Fig 9) is electrically connected (Fig 10-12, ¶[0044] Here, the DTMOS is a short-circuit connection between a body terminal and a gate terminal of a partial depletion type SOI MOSFET. FIG. 10 shows an equivalent circuit of the DTMOS. 11 and 12 show an example of the structure of the DTMOS. Here, FIG. 11 is a plan view and FIG. 12 is a cross-sectional view taken along line XII-XII of FIG. In FIGS. 11 and 12, reference numeral 13 indicates a wiring contacting the Si active layer 3, which is electrically connected to the gate electrode 5.) to the substrate (3, Fig 9) outside…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stormbom, Ichiro and Harrison in view of Nakayama by having the upper electrode is electrically connected to the substrate outside because it is a known technique that produces the predictable result of connecting the gate electrode to the body electrode as taught by Nakayama (p[7]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stormbom in view of Ichiro and further in view of Harrison and further in view of Viitanen et al. (US Pre-Grant Pub 2016/0084811 A1, Pub. Date March 24, 2016, herein Viitanen).
Stormbom, Ichiro and Harrison do not teach the limitations of the Claim.
However, Viitanen teaches:

    PNG
    media_image4.png
    322
    697
    media_image4.png
    Greyscale

a protective film (15, Fig 4, ¶[0067] a permeable protective layer 15) that covers an entire area (¶[0067] A permeable protective layer 15 is formed above the top electrodes 14) of the upper electrode (14, Fig 4, ¶[0067] top electrodes 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stormbom, Ichiro and Harrison in view of Viitanen by having a protective film that covers an entire area of the upper electrode because the protective layer is a known technique for producing the predictable result of preventing the upper electrode from corroding and because the protective layer is porous and allows water to reach the sensing polymer so that a capacitance between the upper and lower electrodes can be measured as taught by Viitanen (¶[0067]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stormbom in view of Ichiro and further in view of Harrison and further in view of Kotaro et al. (JP 2014062885 A, Pub. Date April 10, 2014, herein Kotaro).
Stormbom, Ichiro and Harrison do not teach the limitations of the Claim.
However, Kotaro teaches:
a resin (50, Fig 13, 15, p[9] mold resin 50) that is formed on the second humidity sensing film (13, Fig 13, 15, p[9] humidity sensitive film 13) so as to extend towards an outer periphery (rightmost and leftmost portions of sensor package S2, Fig 13) of the humidity sensor (S2, Fig 13, p[8] sensor package S2) from a position between an outermost peripheral opening (Opening between island 20 and lead 30 of sensor package S2, Fig 13) and an outer peripheral edge of the upper electrode (15, Fig 15, p[8] electrode 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stormbom, Ichiro and Harrison in view of Kotaro by having a resin that is formed on the second humidity sensing film so as to extend towards an outer periphery of the humidity sensor from a position between an outermost peripheral opening and an outer peripheral edge of the upper electrode because it exposes the functional humidity sensitive film making it possible for moisture to reach the functional humidity sensitive film and change its dielectric so a change in capacitance can be sensed by the electrodes as taught by Kotaro (p[8]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099. The examiner can normally be reached M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        03/13/2022

/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868